United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 1, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10594
                         Summary Calendar



UDOM PUCKDEESRI, SR.,

                                    Plaintiff-Appellant,

versus

MARCUS LOPEZ, Correctional Officer III; STATE OF TEXAS,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:04-CV-31
                      --------------------

Before   SMITH, STEWART and DENNIS, Circuit Judges

PER CURIAM:*

     Udom Puckdeesri, Sr., Texas prisoner #732749, appeals the

district court’s dismissal of his in forma pauperis (IFP) 42

U.S.C. § 1983 suit as frivolous.   His complaint alleged that the

defendants had illegally confiscated and destroyed legal papers

and court records in retaliation for complaining about a

correctional officer.   His only requested relief was $5,000 per

day for mental suffering.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10594
                                -2-

     Puckdeesri reiterates on appeal that he was retaliated

against when he was illegally deprived of his legal documents and

trial court transcripts, which, he argues, impeded his access to

the court and the grievance system and violated his

constitutional rights of due process and equal protection.    The

district court determined that, even assuming that Puckdeesri’s

property was wrongfully confiscated, Puckdeesri had failed to

allege any physical injury to support his request for $5,000 per

day for mental suffering as required by 42 U.S.C. § 1997e(e).       We

affirm the district court on the alternative ground that

Puckdeesri failed to establish causation, which is required for a

retaliation claim.   See Sojourner T v. Edwards, 974 F.2d 27, 30

(5th Cir. 1992).

     Because Puckdeesri has not shown that his property was not

seized and destroyed for the legitimate reasons given in the

confiscated property form, i.e., that the property was improperly

stored in excessive amounts and because the property had to be

given to a visitor within 60 days or it would be destroyed,

Puckdeesri cannot show that, but for the alleged retaliatory

motive, his property would not have been seized and destroyed.

See McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998).

Therefore, his retaliation claim must fail.   See id.

     In his brief, Puckdeesri requests that he be allowed to

proceed IFP on appeal.   His request is DENIED as moot.

     AFFIRMED; MOTION DENIED.